Citation Nr: 0030004	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-14 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the veteran's claim of 
service connection for tinnitus and bilateral hearing loss 
was denied.  This claim was again denied by the RO in October 
1998.  Although the RO referred to the October 1998 rating 
decision as being the decision on appeal, the veteran did 
express in writing his disagreement with the December 1997 
decision in a timely manner, thus, making this the decision 
on appeal. See 38 C.F.R. § 20.302 (2000).


REMAND

VA regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2000).  In this case, a medical opinion is 
required which addresses the nature and etiology of the 
veteran's current tinnitus and bilateral hearing loss.  
Accordingly, the veteran should be afforded a VA audiology 
examination.

In addition, any additional relevant medical records should 
be secured on remand.

The veteran submitted a May 1992 audiology report from 
Piedmont E.N.T.  The report contains an audiogram in graph 
form of the veteran's results without the corresponding 
numerical values.  The Board is not in a position to 
interpret this graph. See  Kelly v. Brown, 7 Vet. App. 471, 
474 (1995).  Consequently, numerical readings of the 
audiogram are required by an appropriate medical specialist 
for proper evaluation in relation to the veteran's claim.

Accordingly, this claim is REMANDED to the RO for the 
following actions.

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
tinnitus and bilateral hearing loss 
following service.  After securing the 
necessary releases, the RO should request 
copies of any medical records that have 
not been previously obtained.  Any such 
records obtained should be associated 
with the claims file.

2.  The RO should make arrangements for a 
VA audiologist to review the May 1992 
audiogram from Piedmont E.M.T. and 
provide numerical readings.  

3.  The RO should provide the veteran 
with an audiology examination to 
determine the nature and etiology of his 
current tinnitus and hearing loss.  Any 
tests or studies deemed appropriate by 
the examiner to make this determination 
should be undertaken.  The examiner 
should be asked to review the evidence 
contained in the claims file along with a 
copy of this REMAND, in conjunction with 
the examination of the veteran.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current tinnitus and 
hearing loss is etiologically related to 
service.  The examiner should set forth 
in detail all findings that provide a 
basis for the opinion.

4.  Upon completion of the requested 
development above, the RO should 
readjudicate the claim of service 
connection for tinnitus and bilateral 
hearing loss taking into consideration 
all of the evidence of record.  The RO 
should also consider the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) pertaining to combat veterans.  
If the benefit sought is denied, a new 
Supplemental Statement of the Case should 
be issued to the veteran and his 
accredited representative allowing a 
reasonable amount of time for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



